DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7-10, 13, 15, 17, 19-21, 23-27, and 29 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-20 of U.S. Patent No. 10703857 in view of Kim in US20160272884. The patented claims are drawn to the polymer dots that are currently claimed (See Claim 1).  The claims of ‘857 teach the limitations of said polymer dots in terms of the structure set forth in instant claims 1-3, 5, and 7.  The claims of ‘857 also teach a material that must be a nanoparticulate and is made up of the same structures as set forth.  As the size of the particle provides a limitation in terms of the number of moles of said polymer provided, the size (nanoparticle 1-1000nm) and number of moles present in each nanometric particle would at least overlap (See Claims 13, 15).  As the chemical composition set forth in the patented claims is the same as those compositions instantly set forth, the materials of the patented claim would have the same range of emission wavelengths as those materials claimed (See Claims 8-10 and 25).  The patented claims teach that the particles may be dispersed in a medium; however, the patented claims are silent in terms of what media the particles are dispersed through (See Instant Claims 17 and 19).  However, Kim teaches that polymer dots may be used to create compensation films for LED devices.  The polymer dots are provided in an amount from 0.5-7 wt% with micrometer sized beads to cause refraction, as well as a binder (resin) composition (See Paragraph 24).  Kim teaches that dispersion aids may be added such that the organic particles are dispersed through the binder (See Paragraph 49).  It would have been obvious to use the polymer dots of the patented claims in such a resin composition as Kim teaches that fluorene based polymer dots are useful in such a composition due to their emission characteristics (See Formula 3-4).  Those of ordinary skill in the art would have been motivated to seek commercial applications for the polymer dots of the patented claims and Kim represents such an application.  The film of Kim is for the transmission of light and thus may be transparent and made of an acrylate composition (See Para 26).  The resinous film comprising polymer dots may be applied to a light emitting diode and used for color conversion (See Paragraph 72; See Instant Claims 20-21, 23-24 and 26-27).  The film is capable of creating white light (secondary light) using a blue light source (primary light) (See Paragraph 54).  The luminescent polymer nanodots are a source of such secondary light. The concentration of the particles used by those of ordinary skill in the art adjusts the output color and the amounts of primary and secondary light emitted from the device.  This is a matter of routine experimentation in the art and would be necessary to create the desired CIE coordinates.  Kim teaches that the resin is formed by mixing (dispersing) the polymeric nanoparticles with a resin (encapsulation medium) and curing the medium to form the film (See Paragraph 200-202; See Instant Claim 29).  On this basis the use of the patented nanoparticles (which are the same as those instantly claimed) in a light emitting device, wherein the nanoparticles are dispersed in a resin would have been obvious over Kim.  

Response to Arguments
Applicant’s arguments, see page 7, filed 12/17/20, with respect to the 103 rejections over Ibrahimova and Wei have been fully considered and are persuasive.  The 103 rejections of the claims have been withdrawn. The claims are now only rejected under obviousness double patenting over the patented claims of ‘857 in view of previously cited Kim.  Applicant’s piecemeal analysis of Kim, setting forth that Kim does not note the use of fluorene polymers, is noted; however, the rejection is made in terms of a primary reference in view of Kim.  Kim is not relied upon for teaching the polymer dots in these rejections.  In terms of the withdrawn rejections, the materials of the prior art teach crosslinking outside the claimed range.  It would not have been obvious to arbitrarily adjust the crosslinking percentage to the degree claimed without some secondary teaching in terms of this process.  Such a teaching is not found in the prior art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The thesis of Seyma Ekiz is noted and attached hereto.  Ekiz teaches the creation of fluorene polymer dots having a crosslinking ratio of 1/2.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew E. Hoban/Primary Examiner, Art Unit 1734